NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


ASPHALT MILLING SERVICES, INC.,     )
                                    )
           Appellant,               )
                                    )
v.                                  )               Case No. 2D18-2990
                                    )
PATRICK'S CUSTOM PAINTING, INC. and )
CERTIFIED DIESEL REPAIR, INC.,      )
                                    )
           Appellees.               )
                                    )

Opinion filed May 22, 2019.

Appeal from the Circuit Court for Collier
County; Frederick R. Hardt, Judge.

Robin F. Hazel of Hazel Law, P.A.,
Hollywood; and Ben R. Hetfeld of Law
Office of Ben R. Hetfeld, Miami Lakes, for
Appellant.

Robert D. Friedman of Friedman &
Greenberg, P.A., Plantation, for Appellee
Patrick's Custom Painting, Inc.

No appearance for Appellee Certified
Diesel Repair, Inc.

PER CURIAM.

              Affirmed.

NORTHCUTT, BLACK, and LUCAS, JJ., Concur.